PER CURIAM.
Appellant appeals a final decree rendered April 28, 1967, which determined the priority of the appellant’s lien and set a sale date for the sale of the property in this mortgage foreclosure.
The appellant’s notice of appeal was filed on June 29, 1967.
It is observed that the notice of appeal was filed more than 60 days from the rendition of the final decree, to-wit, 62 days. Therefore, we have no jurisdiction to review the final decree entered in the court below and this appeal must be dismissed.
The appellant in its notice of appeal attempts to appeal the “Certificate of Sale” and the “Certificate of Disbursements.” Both of these certificates are entered by the Clerk of the Circuit Court and are not appealable.
For the reasons stated above this appeal is sua sponte dismissed.
ALLEN, Acting C. J., and PIERCE and HOBSON, JJ., concur.